      Case 4:18-cv-00072-O Document 61 Filed 02/08/19                Page 1 of 3 PageID 567


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 SHENNACO HOLDINGS, LLC,                           §
                                                   §
 Plaintiff,                                        §
                                                   §
 v.                                                §           Civil Action No. 4:18-cv-00072-O
                                                   §
 MITCHELL CHAD BARRETT,                            §
                                                   §
 Defendant.                                        §
                                                   §


  DEFENDANT’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW

         Pursuant to the Court’s Scheduling Order entered May 9, 2018 (Doc. 15) Defendant

Mitchell Chad Barrett respectfully files the following Proposed Findings of Fact and Conclusions

of Law. Mr. Barrett respectfully requests the right to submit supplemental or amended findings

and conclusions based on the Court’s ruling during or after trial.

                              PROPOSED FINDINGS OF FACT

         1.    Plaintiff ShennaCo Holdings, LLC (“ShennaCo”) alleges that Defendant Mitchell

Chad Barrett breached a Confidential Settlement and Mutual Release Agreement (the

“Agreement”) by failing to pay the “Shortfall” as defined in the Agreement.

         2.    Prior to entering into the Agreement, ShennaCo’s predecessor in interest,

ShennaCo Investment Corporation, Inc. released all claims, causes of action, or controversies of

any kind whatsoever that it may have had against Mr. Barrett (the “Release”).

         3.     The Release was binding on and inured to the benefit of the Parties and their

successors, including ShennaCo.
   Case 4:18-cv-00072-O Document 61 Filed 02/08/19                  Page 2 of 3 PageID 568


       4.      Prior to entering into the Agreement, ShennaCo never provided services of any kind

to Mr. Barrett individually, and Mr. Barrett never agreed to pay for any services ShennaCo

provided to companies with which Mr. Barrett was affiliated.

       5.      Aside from its promise to release claims against Mr. Barrett, the only evidence of

ShennaCo providing Mr. Barrett consideration for the Agreement is contained in a recital, which

states: “Barrett wishes to carry forward in other businesses with ShennaCo not related to WHIG

and this Agreement is paramount to ShennaCo contemplating any future business with Barrett.”

                           PROPOSED CONCLUSIONS OF LAW

       6.      Because ShennaCo released all claims it may have had against Mr. Barrett prior to

entering into the Agreement, and because ShennaCo never provided services to Mr. Barrett

individually, ShennaCo’s promise to release claims against Mr. Barrett in exchange for his

purported obligations under the Agreement did not constitute valid consideration. Bank One,

Texas, N.A. v. Taylor, 970 F.2d 16, 25 (5th Cir. 1992). Indeed, at the time the parties entered into

the Agreement, ShennaCo had no valid claims against Mr. Barrett to release.

       7.      Under Texas law, “an agreement to continue doing business with a party confers a

benefit on that party.” Gooch v. American Sling, Co., 902 S.W.2d 181, 185 (Tex. App.—Ft. Worth

1995, no writ). However, “if the terms of a promise make performance optional, the promise is

illusory and cannot constitute valid consideration.” J.M. Davidson, Inc. v. Webster, 128 S.W.3d

223, 235 (Tex. 2003). The recital in the Agreement stating “this Agreement is paramount to

ShennaCo contemplating any future business with Barrett,” does not establish that ShennaCo

provided Mr. Barrett valid consideration for his purported obligations under the Agreement. At




DEFENDANT’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF
LAW                                                                                          PAGE 2
   Case 4:18-cv-00072-O Document 61 Filed 02/08/19                  Page 3 of 3 PageID 569


most, ShennaCo promised to contemplate doing future business with Mr. Barrett at its option,

which is an illusory promise that cannot constitute valid consideration.

       8.      Therefore, the Agreement is unenforceable against Mr. Barrett, and ShennaCo may

not recover on its claims against Mr. Barrett, which are predicated on the Agreement.


                                                   Respectfully submitted,

                                                   __/s/ Lucas C. Wohlford___________
                                                   Robert M. Castle, III.
                                                   Rob.castle@btlaw.com
                                                   State Bar No. 24036338
                                                   Jamie R. Welton
                                                   jwelton@btlaw.com
                                                   State Bar No. 24013732
                                                   Lucas C. Wohlford
                                                   lwohlford@btlaw.com
                                                   State Bar No. 24070871
                                                   BARNES & THORNBURG LLP
                                                   2121 North Pearl Street, Suite 700
                                                   Dallas, Texas 75201
                                                   Phone: 214-258-4149
                                                   Facsimile: 214-258-4199

                                                   ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2019, a true and correct copy of the above and foregoing
was electronically filed and served on all counsel of record via the Court’s CM/ECF system.

                                                     /s/ Lucas C. Wohlford
                                                     Lucas C. Wohlford




DEFENDANT’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF
LAW                                                                                          PAGE 3
